Worrill, J.
This is an action by an administrator for the recovery of damages for injuries to certain personal property (an automobile) alleged to have been negligently inflicted by the defendant during the life of the plaintiff’s intestate, and also for the recovery of hospital, doctor, nurse, ambulance and funeral expenses allegedly incurred on behalf of the intestate as the result of the same negligent act of the defendant. The trial court sustained a motion in the nature of a general demurrer to dismiss the action, and thé exception here is to that ruling. Held: No cause of action for medical expenses, including nurses’ fees, hospital bills and ambulance service, survives to the administrator, and this rule applies also to the item for funeral expenses. Davis v. Atlanta Gas Light Co., 82 Ga. App. 460. However, under the ruling in the case cited a cause of action does survive to the administrator for damages for injuries to personal property, and since a cause of action was stated for some of the relief prayed, it was error to dismiss the petition on general demurrer.

Judgment reversed.


Sutton, C.J., and Felton, J., concur.

Homer A. Glore, for plaintiff.
R. M. Arnold, for defendant.